Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 5, 24, and 30 are objected to because of the following informalities:  
“The coding" in claim 5 (line 5) should be replaced with - - the coding type - - to be consistent with the first citation of “coding type” in claim 5 (line 2).
“A coding type to use for the coding-based re-transmission of the second message" in claim 24 (line 14-15) should be replaced with - - the coding type to use for the coding-based re-transmission of the second message - - to be consistent with the first citation of “a coding type to use for the coding-based re-transmission of the second message” in claim 24 (line 8-9).
Examiner suggests replacing “instruction” in claim 30 (line 2) with - - instructions - -.   

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6, 12-14, 18-19, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘611 (US 9,876,611, “Choi ‘611”), in view of Wu ‘027 (US 2017/0367027, “Wu ‘027”).
Regarding claims 1 and 29, Choi ‘611 discloses a receiving device for wireless communication (FIG. 1; item 200), comprising: 
a memory storing instructions (FIG. 1; storage module); and 
a processor in communication with the memory (FIG. 1; decoder), wherein the processor is configured to: 
receive, from a re-transmitting device, a coded message that encodes at least a first message and a second message (col. 1:44-55; a transmitter index-codes messages not received by a receiver to re-transmit to the receiver as a single message), wherein the receiving device has failed to receive at least the second message from one of the one or more devices (col. 1:44-55; the receiver originally failed to receive the messages that are subsequently index-coded into a single message for re-transmission); 
receive, from the re-transmitting device, a coding-based re-transmission indicator indicating that the coded message is configured as a coding-based re- transmission of two or more previously transmitted messages that are encoded together in the coded message (col. 3:46-49 and 4:9-12; the transmitter transmits to the receiver an index coding check bit to indicate that the single message is a message into which multiple not-received messages are index-coded); and 
recover, in response to receiving the coding-based re-transmission indicator, at least the second message by decoding the coded message (col. 3:46-49 and 4:9-12; the receiver decodes the received index-coded message in response to identifying the message as an index-coded message based on the received index coding check bit).
Although Choi ‘611 discloses receive, from a re-transmitting device, a coded message that encodes at least a first message and a second message, Choi ‘611 does not specifically disclose receive, from a re-transmitting device designated by one or more devices for performing at least one message re-transmission on behalf of the one or more devices.
Wu ‘027 teaches receive, from a re-transmitting device designated by one or more devices for performing at least one message re-transmission on behalf of the one or more devices (FIG. 4, para 5 and 57; a relay device is designated to serve as a relay between a source device and a destination device, at the initiative of the source device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Choi ‘611’s receiving device for wireless communication with message re-transmission, to include Wu ‘027’s relay device that is designated to serve as a relay between a source device and a destination device. The motivation for doing so would have been to enhance cellular spectrum reuse by using D2D technology, improving spectrum efficiency and increasing capacity (Wu ‘027, para 3).
Regarding claim 2, Choi ‘611 in combination with Wu ‘027 discloses all the limitations with respect to claim 1, as outlined above.
Further, Wu ‘027 teaches wherein only the re-transmitting device is authorized to re-transmit at least the first message and the second message (FIG. 4, para 5 and 57; one relay device is designated to serve as a relay between a source device and a destination device, at the initiative of the source device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined receiving device for Wu ‘027, para 3).
Regarding claim 3, Choi ‘611 in combination with Wu ‘027 discloses all the limitations with respect to claim 1, as outlined above.
Further, Choi ‘611 teaches further comprising:
receiving the first message from a first device (col. 4:9-12; a message is received);
receiving a first re-transmission configuration indicator indicating that the first message is subject to the coding-based re-transmission (col. 5:1-15,  9:61-67, and 10:1-7; a NACK message is received indicating that a message was not successfully received, and the message is subsequently index-coded for re-transmission; thus, an indicator is received that indicates the message is subject to index-coding);
caching the first message at the receiving device in response to receiving the first re-transmission configuration indicator (col. 9:61-67 and 10:1-7; a message is stored after receiving a NACK message indicating that the message was not successfully received and needs to be index-coded); and
wherein the recovering of at least the second message includes using at least the first message for decoding the coded message (col. 1:44-55; the message that was not successfully received is decoded based on the received index-coded message, using a successfully received message).
Regarding claim 4, Choi ‘611 in combination with Wu ‘027 discloses all the limitations with respect to claim 3, as outlined above.
Choi ‘611 teaches wherein the caching comprises caching the first message for a duration of a re-transmission time window (FIG. 1, col. 5:65-67, 6:1-10, and 6:26-48; messages to be re-transmitted are stored for a duration of a window size), 
wherein the coding-based re- transmission is applied only to recent messages received within the re-transmission time window (FIG. 1, col. 5:65-67, 6:1-10, and 6:26-48; messages collected and stored for the duration of the window size are re-transmitted in an index-coded message).
Regarding claim 5, Choi ‘611 in combination with Wu ‘027 discloses all the limitations with respect to claim 1, as outlined above.
Further, Choi ‘611 teaches further comprising:
receiving a coding type indicator indicating a coding type used to generate the coded message (col. 3:46-49 and 4:9-12; the transmitter transmits to the receiver an index coding check bit to indicate that the single message is a message into which multiple not-received messages are index-coded); and
wherein the recovering of at least the second message comprises decoding the coded message based at least on the coding (col. 3:46-49 and 4:9-12; the transmitter transmits to the receiver an index coding check bit to indicate that the single message is a message into which multiple not-received messages are index-coded, based on which the receiver decodes the index-coded messages).
Regarding claim 6, Choi ‘611 in combination with Wu ‘027 discloses all the limitations with respect to claim 1, as outlined above.
Further, Choi ‘611 teaches further comprising:
col. 3:51-53; transmitter transmits to the receiver message IDs for the transmitted messages); and
wherein the recovering of at least the second message comprises recovering the second message based at least on the message IDs of the first message and the second message (col. 13:4-16; messages that were unsuccessfully received are decoded based on message IDs of the unsuccessfully received messages and the successfully received message).
Regarding claim 12, Choi ‘611 in combination with Wu ‘027 discloses all the limitations with respect to claim 1, as outlined above.
Further, Choi ‘611 teaches further comprising:
receiving the first message (col. 1:44-67; a receiver successfully receives a first message);
determining that the second message is not received by the receiving device (col. 1:44-67; the receiver does not successfully receive a second message, and it sends a NACK to the transmitter; thus, the receiver determines the second message was not successfully received);
transmitting a negative acknowledgement (NACK) indicating that the second message is not received by the receiving device (col. 1:44-67; the receiver sends a NACK to the transmitter, to indicate the second message was not successfully received); and
wherein the recovering of at least the second message comprises using the first message to decode the coded message (col. 1:44-66; the second message that was not successfully received is decoded based on a subsequently received index-coded message, using the successfully received first message), 
wherein the coded message encodes the second message with the first message at least in response to the first message being received by the receiving device (col. 1:44-66; the index-coded message encodes the second message with the first message in response to the first message having been successfully received).
Regarding claims 13 and 30, Choi ‘611 discloses a re-transmitting device for wireless communication (FIG. 1; item 100), comprising: 
a memory storing instruction (FIG. 1; storage); and 
a processor in communication with the memory (FIG. 1; index coder), wherein the processor is configured to: 
generate a coded message that encodes at least a first message and a second message previously transmitted by the one or more devices (col. 1:44-55; a transmitter index-codes messages not received by a receiver to re-transmit to the receiver as a single message); 
transmit the coded message (col. 1:44-55; a transmitter index-codes messages not received by a receiver to re-transmit to the receiver as a single message); and 
transmit a coding-based re-transmission indicator indicating that the coded message is configured as a coding-based re-transmission of two or more previously transmitted messages that are encoded together in the coded message (col. 3:46-49 and 4:9-12; the transmitter transmits to the receiver an index coding check bit to indicate that the single message is a message into which multiple not-received messages are index-coded). 

Wu ‘027 teaches determine that the re-transmitting device is designated by one or more devices for performing at least one message re-transmission on behalf of the one or more devices (FIG. 4, para 5 and 57; a relay device is designated to serve as a relay between a source device and a destination device, at the initiative of the source device; the relay device receives information that it is designated for relay communication).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Choi ‘611’s re-transmitting device for wireless communication, to include Wu ‘027’s relay device that is designated to serve as a relay between a source device and a destination device. The motivation for doing so would have been to enhance cellular spectrum reuse by using D2D technology, improving spectrum efficiency and increasing capacity (Wu ‘027, para 3).
Regarding claim 14, Choi ‘611 in combination with Wu ‘027 discloses all the limitations with respect to claim 13, as outlined above.
Further, Choi ‘611 teaches wherein the coded message and the coding- based re-transmission indicator are configured to enable a receiving device to recover at least one of the first message or the second message by decoding the coded message (col. 3:46-49 and 4:9-12; the transmitter transmits to the receiver a coded message and index coding check bit that indicates the coded message is index-coded, to allow the receiver to decode the retransmitted, previously not received messages). 
Regarding claim 18, Choi ‘611 in combination with Wu ‘027 discloses all the limitations with respect to claim 13, as outlined above.
Further, Choi ‘611 teaches further comprising:
transmitting a coding type indicator indicating a coding type used to generate the coded message (col. 3:46-49 and 4:9-12; the transmitter transmits to the receiver an index coding check bit to indicate that the single message is a message into which multiple not-received messages are index-coded), 
wherein the coded message, the coding-based re-transmission indicator, and the coding type indicator are configured to enable a receiving device to recover at least one of the first message or the second message by decoding the coded message based on the coding type (col. 3:46-49 and 4:9-12; the transmitter transmits to the receiver a coded message and index coding check bit that indicates the coded message is index-coded, to allow the transmitter to decode the retransmitted, previously not received messages).
Regarding claim 19, Choi ‘611 in combination with Wu ‘027 discloses all the limitations with respect to claim 13, as outlined above.
Further, Choi ‘611 teaches further comprising:
transmitting message identifiers (IDs) of the first message and the second message (col. 3:51-53; transmitter transmits to the receiver message IDs for the transmitted messages), 
wherein the coded message, the coding-based re-transmission indicator, and the message IDs are configured to enable a receiving device to recover at least one of the first message or the second message by decoding the coded message (col. 3:46-53, 4:9-12, and 13:4-16; the transmitter transmits to the receiver a coded message, an index coding check bit, and message IDs, to allow the receiver to decode the retransmitted, previously not received messages).
5.	Claims 7-8 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘611, in view of Wu ‘027, and further in view of Furuichi ‘357 (US 2021/0274357, “Furuichi ‘357”).
Regarding claim 7, Choi ‘611 in combination with Wu ‘027 discloses all the limitations with respect to claim 1, as outlined above.
	However, Choi ‘611 in combination with Wu ‘027 does not specifically disclose wherein receiving the coded message comprises receiving over a device-to-device (D2D) communication link in a vehicle-to-everything (V2X) communication.
Furuichi ‘357 teaches wherein receiving the coded message comprises receiving over a device-to-device (D2D) communication link in a vehicle-to-everything (V2X) communication (FIG. 4, para 77 and 262; a relay UE receives signals in a D2D and V2X wireless system).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined receiving device for wireless communication of Choi ‘611 and Wu ‘027, to include Furuichi ‘357’s relay UE that receives signals in a D2D and V2X wireless system. The motivation for doing so would have been to effectively utilize radio frequency resources (Furuichi ‘357, para 5).
Regarding claim 8, Choi ‘611 in combination with Wu ‘027 and Furuichi ‘357 discloses all the limitations with respect to claim 7, as outlined above.
Further, Furuichi ‘357 teaches wherein the re-transmitting device is a relay (para 85; a terminal device performs a relay communication function; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or a road side unit (RSU).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined receiving device for wireless communication of Choi ‘611, Wu ‘027, and Furuichi ‘357, to further include Furuichi ‘357’s terminal device that performs a relay communication function. The motivation for doing so would have been to effectively utilize radio frequency resources (Furuichi ‘357, para 5).
Regarding claim 25, Choi ‘611 in combination with Wu ‘027 discloses all the limitations with respect to claim 13, as outlined above.
	However, Choi ‘611 in combination with Wu ‘027 does not specifically disclose wherein transmitting the coded message comprises transmitting over a device-to-device (D2D) communication link in a vehicle- to-everything (V2X) communication.
Furuichi ‘357 teaches wherein transmitting the coded message comprises transmitting over a device-to-device (D2D) communication link in a vehicle- to-everything (V2X) communication (FIG. 4, para 77 and 262; a relay UE transmits signals in a D2D and V2X wireless system).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined re-transmitting device for wireless communication of Choi ‘611 and Wu ‘027, to include Furuichi ‘357’s relay UE that transmits signals in a D2D and V2X wireless system. The motivation for doing so would have been to effectively utilize radio frequency resources (Furuichi ‘357, para 5).
Regarding claim 26, Choi ‘611 in combination with Wu ‘027 and Furuichi ‘357 discloses all the limitations with respect to claim 25, as outlined above.
Furuichi ‘357 teaches wherein the re-transmitting device is a relay (para 85; a terminal device performs a relay communication function; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), a road side unit (RSU), or a platoon leader of a platoon including a first device that transmitted the first message, a second device that transmitted the second message, and the re-transmitting device.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined re-transmitting device for wireless communication of Choi ‘611, Wu ‘027, and Furuichi ‘357, to further include Furuichi ‘357’s terminal device that performs a relay communication function. The motivation for doing so would have been to effectively utilize radio frequency resources (Furuichi ‘357, para 5).
6.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘611, in view of Wu ‘027, further in view of Furuichi ‘357, and further in view of Li ‘824 (US 2021/0306824, “Li ‘824”; Li ‘824 was filed on July 8, 2019, claiming priority to US provisional application 62/716833 filed on August 9, 2018, and thus Li ‘824 was effectively filed before the claimed invention; further, the US provisional application 62/716833 fully supports all citations made in the rejection from the Li ‘824 reference).
Regarding claim 9, Choi ‘611 in combination with Wu ‘027 and Furuichi ‘357 discloses all the limitations with respect to claim 7, as outlined above.
However, Choi ‘611 in combination with Wu ‘027 and Furuichi ‘357 does not specifically disclose wherein the receiving device is part of a platoon including a first device that transmitted the first message, a second device that transmitted the second message, and the re-transmitting device, wherein the re- transmitting device is a platoon leader.
Li ‘824 teaches wherein the receiving device is part of a platoon including a first device that transmitted the first message, a second device that transmitted the second message, and the re-transmitting device, wherein the re- transmitting device is a platoon leader (FIG. 1, para 2-4 and 171; a relay platoon member has a higher priority than the other member devices).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined re-transmitting device for wireless communication of Choi ‘611, Wu ‘027, and Furuichi ‘357, to include Li ‘824’s relay platoon member that has a higher priority than the other members. The motivation for doing so would have been to provide 
mechanisms for broadcast, multicast, or unicast on sidelink for V2X (Li ‘824, para 9).
7.	Claims 10-11 and 27-28 is rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘611, in view of Wu ‘027, and further in view of Liu ‘306 (US 2021/0152306, “Liu ‘306”).
Regarding claim 10, Choi ‘611 in combination with Wu ‘027 discloses all the limitations with respect to claim 1, as outlined above.
However, Choi ‘611 in combination with Wu ‘027 does not specifically disclose wherein receiving the coded message comprises receiving over a UE-to-Universal Mobile Telecommunications System (UMTS) link (Uu link) in an Integrated Access and Backhaul (IAB) downlink communication in a radio access network (RAN).
Liu ‘306 teaches wherein receiving the coded message comprises receiving over a UE-to-Universal Mobile Telecommunications System (UMTS) link (Uu link) in an Integrated Access and Backhaul (IAB) downlink communication in a radio access network (RAN) (FIG. 1A, para 32 and 38; in a wireless heterogeneous and radio access network, downlink IAB communication is performed over a Uu link).
Liu ‘306, para 2).
Regarding claim 11, Choi ‘611 in combination with Wu ‘027 and Liu ‘306 discloses all the limitations with respect to claim 10, as outlined above.
Further, Liu ‘306 teaches wherein receiving the coded message comprises receiving from a relay designated by one or more IAB nodes for performing the at least one message re-transmission on behalf of the one or more IAB nodes (FIG. 1A, para 32-34; signals are received from a IAB donor node 102-0A, via a second-level IAB node 102-1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined receiving device for wireless communication of Choi ‘611, Wu ‘027, and Liu ‘306, to further include Liu ‘306’s signals that are received from a IAB donor node via a second-level IAB node. The motivation for doing so would have been for wireless communication systems to meet a variety of requirements, such as throughput, latency, data rate, capacity, reliability, link density, cost, energy consumption, complexity, and coverage (Liu ‘306, para 2).
Regarding claim 27, Choi ‘611 in combination with Wu ‘027 discloses all the limitations with respect to claim 13, as outlined above.
However, Choi ‘611 in combination with Wu ‘027 does not specifically disclose wherein transmitting the coded message comprises transmitting over a UE-to-Universal Mobile 
Liu ‘306 teaches wherein transmitting the coded message comprises transmitting over a UE-to-Universal Mobile Telecommunications System (UMTS) link (Uu link) in an Integrated Access and Backhaul (IAB) downlink communication in a radio access network (RAN) (FIG. 1A, para 32 and 38; in a wireless heterogeneous and radio access network, downlink IAB communication is performed over a Uu link).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined re-transmitting device for wireless communication of Choi ‘611 and Wu ‘027, to include Liu ‘306’s downlink IAB communication that is performed over a Uu link. The motivation for doing so would have been for wireless communication systems to meet a variety of requirements, such as throughput, latency, data rate, capacity, reliability, link density, cost, energy consumption, complexity, and coverage (Liu ‘306, para 2).
Regarding claim 28, Choi ‘611 in combination with Wu ‘027 and Liu ‘306 discloses all the limitations with respect to claim 27, as outlined above.
Further, Liu ‘306 teaches wherein the re-transmitting device comprises a relay (FIG. 1A, para 32-34; signals are received from a IAB donor node 102-0A, via a second-level IAB node 102-1; thus, the second-level IAB node is a relay), 
wherein determining that the relay is designated by the one or more devices comprises determining that the relay is designated by one or more IAB nodes for performing the at least one message re-transmission on behalf of the one or more IAB nodes (FIG. 1A, para 32-34; signals are received from a IAB donor node 102-0A, via a second-level IAB node 102-1; thus, the second-level IAB node is a relay for the IAB donor node).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined re-transmitting device for wireless communication of Choi ‘611, Wu ‘027, and Liu ‘306, to further include Liu ‘306’s signals that are received from a IAB donor node via a second-level IAB node. The motivation for doing so would have been for wireless communication systems to meet a variety of requirements, such as throughput, latency, data rate, capacity, reliability, link density, cost, energy consumption, complexity, and coverage (Liu ‘306, para 2).

Allowable Subject Matter
8.	Claims 15-17 and 20-24 are objected to as being dependent upon rejected base claims, but would be allowable if amended to overcome the above claim objections related to informalities, and rewritten in independent form including all of the limitations of the base claims and any intervening claims. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coutinho U.S. Pub. No. 2017/0150299 – Network coded mesh networking in a network of moving things
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474